On pages 5-7, regarding claim 1, applicant argued that Zhen fails to teach raw molten
aluminum, since Zhen is using 4032 aluminum alloy melt.
	The examiner disagrees with this because raw molten aluminum is not just limited to
molten pure aluminum or molten unprocessed aluminum, as the broadest reasonable
interpretation of “raw aluminum” would be aluminum or aluminum alloy before the final
product stage.

	On pages 7-8, regarding claim 1, applicant argued that one would not combine Takemura with Zhen, as Takemura is directed to an aluminum alloy casting without plastic deformation.
	The examiner disagrees with this because Takemura discloses that continuous casting
process is a well-known process for making aluminum ingots. As Zhen is not tied to any specific casting method, one can use the continuous casting process as taught by Takemura
to produce a large number of products.

/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        
7/25/2022